Appellee, V. Leggio, sued the Galveston, Houston  Henderson Railway Company for the value of a mule killed by one of appellant's engines at Dickinson, in Galveston county, and recovered $125, from which judgment this appeal is prosecuted.
The engineer testified that his train was running about 35, miles per hour through the town of Dickinson, no stops being made between Houston and Galveston; and he says he could not have stopped his train *Page 699 
without endangering the lives and limbs of the passengers. Other testimony is to the effect that the track was straight and that the mule was on the track while the train was yet about a half mile away; that they tried to scare the mule away; and that the train did not slow down, even after it struck the deceased. These facts justified the trial court in concluding that the engineer could have seen the faithful beast of burden in time to stop, and that he made no effort to do so, thereby causing the untimely demise of Leggio's mule.
There are but two assignments of error, which we have carefully examined, and, finding them without merit, same are overruled.
Judgment is affirmed.